DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 3/21/2022. Claims 1-5 and 11-15 are pending in the application. Claims 6-10 and 16-18 are cancelled. Claims 11-15 are withdrawn from consideration.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spine must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not recite or mention “each of the front leaf, back leaf, and plurality of inner leaves is secured to a spine of the book”. However, if the ordinary definition and meaning of a “book” is considered “a handwritten or printed work of fiction or nonfiction, usually on sheets of paper fastened or bound together within covers” (from dictionary.com), with the front leaf, back leaf and inner leaves will be secured together by some sort of spine or binding.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each of the front leaf, back leaf, and plurality of inner leaves is secured to a spine of the book”. As stated above, the specification does not recite a spine or the positioning of a spine on the book. Therefore, the ordinary meaning of a book will be considered, with the front leaf, back leaf and inner leaves are secured together by some sort of spine or binding.




    PNG
    media_image1.png
    243
    486
    media_image1.png
    Greyscale

Claim Rejections - 35 USC §§ 102 & 103
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or under 35 U.S.C. 103 as obvious over Woldenberg et al. US 6,086,105.
With regards to claim 1, Woldenberg (in the reverse order) discloses a children's book comprising: a front leaf 18 having no recess thereon; a back leaf 16 on which is mounted a container 20 structured to hold some health-related device, wherein the container structured to hold some health-related device therein has a resealable and reusable cover 24; and a plurality of inner leaves 21 between the front and back leaves, each inner leaf lacking a recess thereon, wherein: each of the front leaf, back leaf, and plurality of inner leaves is secured to a spine of the book, and further wherein the container structured to hold some health-related device is concealed from view until an inner leaf immediately preceding the back leaf is turned to reveal the back leaf and the container structured to hold the health-related device, the resealable and reusable cover of the container structured to hold some health-related device is stored in a closed position that conceals its contents until the resealable and reusable cover is opened; the back leaf 16 has a recess 35 in which the container structured to hold some health-related device is disposed, the container structured to hold some health-related device extending through the back leaf 16, and 2 311904501.1the recess 35 on the back leaf is smaller in area than the size of the back leaf 16.
Woldenberg disclose the book includes a children’s activity or learning tool and a package to hold pieces relating to the book, therefore, it is capable of holding a health related device.
Although, it is not stated in Woldenberg, it is known that the ordinary meaning of a book would include each of the front leaf, back leaf, and plurality of inner leaves is secured to a spine of the book. (As shown in Fig. 4).  To the extent it may be argues that a spine is not present, one of ordinary skill in the art would have found it obvious to include a spine in order to retain the sheets/pages in a neat, orderly, foldable arrangement.

The book of Woldenberg is a children’s learning activity book, and includes a package that includes pieces that relate to the subject of the book. Therefore, the book and package of Woldenberg is capable of holding items that are health related. Such a limitation is considered an intended use.

	With regards to claim 2, the container 20 structured to hold some health-related device in Woldenberg is capable of being a pill container.

With regards to claim 3, the container 20 structured to hold some health-related
device in Woldenberg is capable of being a syringe container depending on the size
and type of syringe the container is to hold.

With regards to claim 4, the container structured to hold some health-related
device in Woldenberg is capable of being a toothbrush container depending on the
size and type of toothbrush the container is to hold.

With regards to claim 5, the container structured to hold some health-related
device in Woldenberg is capable of being a thermometer container depending on the
size and type of thermometer the container is to hold.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, with regards to the amendment to claim 1 with “each of the front leaf, back leaf, and plurality of inner leaves is secured to a spine of the book”, the specification does not recite a spine on the book or where it is located. Therefore, the ordinary meaning of a book is taken “a handwritten or printed work of fiction or nonfiction, usually on sheets of paper fastened or bound together within covers” (from dictionary.com), with the front leaf, back leaf and inner leaves will be secured together by some sort of spine or binding.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736